 502DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal UnionNo. 749,International Brotherhood ofBoilermakers,Iron.Ship'-Builders,Blacksmiths,Forgers& Helpers,AFL-CIO (California-Blowpipe& Steel Co.,Inc.)1andSequoia Employ-ers CouncilLocalUnionNo. 749, 'International Brotherhood ofBoilermakers,IronShip Builders,Blacksmiths,Forgers&Helpers,AFL-CIO (California Blowpipe& Steel Co.,Inc.)andDouglasC.Martin. Cases20-CB-2041 and 20-CB-2253August 4, 1971DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERS BROWNAND JENKINSOn January 28, 1971, Trial Examiner James R.Hemingway issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practiceswithin the meaning of Section 8(b)(5), (2), and (1)(A)of the National Labor Relations Act, as amended,and recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Decision and asupporting brief,2 the Charging Parties and Interve-nors filed an answering brief, and the GeneralCounsel filed limited exceptions and a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this proceeding, and herebyadopts the findings, conclusions and recommenda-tions of the Trial Examiner with the modifications setforth below.As alleged in the complaint, we find that theRespondent violated Section 8(b)(5), (2), and (1)(A)of the Act in charging employee Louis Daniels anexcessive reinstatement fee and requesting the Com-pany to discharge Daniels for failure to pay saidexcessive fee.We need not pass upon the Trial1California Blowpipe & Steel Co., Inc.,was permitted to intervene as aParty to the Contract.2The Respondent excepts,inter aha,to the Trial Examiner's denial togrant Respondent's motion to strike paragraph IX(b) of the complaint. Wefind the Respondent'smotion to be without went and it is hereby denied.Atlas Boot Mfg. Co.,116 NLRB 565;H. N. Thayer Co.,99 NLRB 112;192 NLRB No. 58Examiner's alternative finding in, this connection(TXD, section V, C, 1, 2nd para. and 2, ist par^a).The General Counsel takes limited-exception `toapparent dicta by the Trial Examiner wherein hestates:When Martin asked, "Why so much?" Runyanreplied, again according to Martin; that' it wasbecause everyone else had'signed' up. The figure of$300 and Runyan's reply strike me as unusual anddifficult to understand. Runyan was not called as a"'witness to correct the testimony, but if Runyanmade some such statement, Yam inclined tobelieve that he was either not fully, or notaccurately, quoted.3We find no basis in the record upon which the TrialExaminer could base such a supposition since thetestimony was totally undenied and uncontradicted;accordingly, we disavow the Trial Examiner's dicta.We amend the Trial Examiner's Conclusions ofLaw as follows:By substituting for his Conclusion 4 the following:4.By attempting to cause the Employer toterminate the employment of Louis Daniels forfailure to pay a reinstatement fee which wasexcessive under all the circumstances, Respondentengaged in unfair labor practices within themeaning of Section 8(b)(5), (2), and (1)(A) of theAct.By changing Trial Examiner's Conclusion of Law 4to 5 and modifying it to read as follows:5.By attempting to cause the Employer toterminate the employment of Douglas C. Martin,Jeffrey Roberts, and Michael Roberts for reasonsother than nonpayment of initiation fees or duesuniformly required as a condition of continuedemployment under its lawful union shop agree-ment, Respondent has engaged in, and is engagingin,unfair labor practices within the meaning ofSection 8(b)(2) and (1)(A) of the Act .4Renumber Trial Examiner's Conclusion of Law 5 as6.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner, and hereby ordersthat the Respondent, Local Union No. 749, Interna-tional Brotherhood of Boilermakers, Iron Ship Build-ers,Blacksmiths,Forgers& Helpers, AFL-CIO,Kohler Co.,220 F.2D 3 (C.A. 7).3Trial Examiner'sDecision,sec. V,B, 3d para.4 There isno direct evidence in the record that Respondent requestedthe Employerto discharge Jeffrey Roberts but there is conclusive evidencethatRespondent threatenedthatitwould seek his discharge. LOCAL NO. 749 INTL.BRTHD.OF BOILERMAKERS503Escalon, California, its officers, agents, and represent-atives, shall take the action' set forth in the TrialExamine>'s recommended' Order.TRIAL EXAMINER'S DECISIONI.STATEMENT OF TIIE CASEJAMES R. HEMINGWAY, Trial Examiner: The charge inCase 20-CB-2041 filed on June-16, 1969, by AugustSommerfeld of -the- Sequoia Employer Council, alleges aviolation of Section 8(b)(2)-and(5) of the National' LaborRelations Act, as amended, 29 U.S.C. Sec. 151,et seq.,herein called' the Act. the-charge in Case 20-.CB=2253, filedon May 25,- 1976; by Douglas C. Martin, an individual,alleges a violation of Section 8(b)(1)(A) and (2) of the Act.The cases were consolidated by order of the - RegionalDirector and a,' consolidated . complaint, and notice ofhearing was issued-on August 26, 1970. An amendment tothe complaint was issued and served on the parties onSeptember 25, =1970. Respondent, on October 8, 1970, filedan answerto the complaint as amended in which it deniedthe alleged unfair labor practices.Pursuantto notice, a hearing was held before 'me atStockton, California,, on November 5 and 6, 1970, and atSan Francisco, California, on November 20, 1970. At theopening of the hearing, the Employer, California Blowpipe&, Steel Co., Inc., moved to intervene because-the issuesconcerned the terms of its agreement with the Respondentand decision herein could affect those provisions. Themotion was granted. The General Counsel moved to amendthe amended complaint in respect to the expiration date ofthe contract involved, byconforming,the description of theappropriate, unit to that, stated in the contract, and bydeletingthe names of certain employees allegedly affectedby the alleged unfair labor practices and to add additionalones.if.ISSUESbusiness in-Escalon,California,-where it is-engaged in thefabrication and erection of steel products.During the year preceding the issuance of the complaint,the Employer sold and provided goods and services valuedin excessof $50,000 directly,to customers located outsidethe State of California. During the same period of time, theEmployer purchased and received atits-facilityin Escalon,California, goods and products valued in excess of $50,000directlyfrom suppliers located outside the State ofCalifornia.I find that the Employer is engaged in, commerce withinthemeaning of the Act and that it will effectuate thepolicies of the Act to assert jurisdiction.IV.RESPONDENT LABOR ORGANIZATION AND ITSAGREEMENTThe, Respondent, a labor organization within themeaning of'the Act,has a collective-bargaining agreementwith the Employer, for the term from May 16, 1969,1 toMay 20, 1971,which agreement contains a provisionrequiring all 'employees who are present members ofRespondent to maintain their membership in goodstanding; all other employees are required, after the 30thday following `the beginning of their employment or theeffectivedate,of the agreement,whichever is later, tobecome and remain members of Respondent as a conditionof continued employment. There followsit clause reading:(D) In the application of Paragraphs (B) and (C) above,when the Employer is notified by the Union in writing thatan employee is delinquent in the payment of Union dues,or, within the time required by the Union, hasfailed to makeproper applicationand pay^the initiation fee required, theEmployer shall immediately terminate such employee. Suchemployee shall not be reemployed by the Employer duringthe life of this agreement, until notified by the Union thatthe employee is a member in good standing in the Union, orsuch employee presents a work clearance from the Union tothe Employer. [Emphasis supplied.]1.Whether or not Respondent required, pursuant to aunion-shop -contract, that certain dues-delinquent employ-ees pay reinstatement I fees which were excessive under allthe circumstances.2.Whether or not Respondent attempted to cause theEmployer to terminate the employment of an employee fornonpayment of an excessive reinstatement fee.3.Whether or not' Respondent attempted to cause theEmployer to `terminate the employment of-three employeesfor' reasons ' other than the failure of such employees totender initiation fees and periodic dues.III.THE BUSINESS OF THE EMPLOYERCalifornia Blowpipe & Steel Co., Inc., herein called theEmployer, is a California corporation with a place oftThis is the effective date shown at thetop of theagreement inevidence.The agreement in° evidence is not signed or dated,although aletter of understanding attached to the agreement is dated March' 24, 1970.But this-, letteris signed by Respondent's representatives only. In anaffidavitmade on, an undisclosed date in 1970by Ralph Runyan,secretary-treasurer of the Respondent,in connection with a suit betweenRunyan and the Employer in the United States District Court for theV. THE UNFAIR LABOR PRACTICESA.The Issue of an ExcessiveReinstatement FeeThe complaint alleges that "from or about December 16,1968, and continuing thereafter, Respondent has requireddues-delinquent employees ... in the unit. '.. covered bythe collective bargaining agreements.... to pay,, as acondition of employmentin said unit, fees which have beenexcessive under all the circumstances. . ."and this isalleged to be a violation of Section 8(b)(5) of the Act.1.Constitution and bylaws; practice thereunderThe constitution of Respondent's parent organizationwhich was in effect between 1965 and August 1969, whichEastern District of California,Runyan avers that the collective-bargainingagreement was entered into on March 24, 1970, effective May 20,1969,"for a termrunning toMay 20,1971. If this is not an error, the agreement ismade retroactive in effect from March 1970 back to May 1969. The effectof such retroactive agreement upon the legality of the union shop provisionwas not mentioned in the complaint, was not raised at the hearing, and wasnot discussed in the briefs of the parties. I therefore ignore it. 504DECISIONSOF NATIONALLABOR.RELATIONS BOARDperiod embraces the time of certain events, herein related,provides:ARTICLE XXVIIIINITIATION FEES AND DUESInitiation FeesSection 1. The' initiation fee shall be determined "bythe Local Lodge but shall be not less than FifteenDollars ($15)' and in no event shallibe more'than FourHundred Dollars ($400).2 Arrangements for payment ofinitiationfeesby 'installmentsmay' be made inaccordance with approved Local Lodge By-Laws or anapplicable collective bargaining agreement. Any feespaid to apply on initiation fees shall be forfeited in theevent payment for such initiation is not completed.The International President shall have the authorityto- grant a special dispensation reducing initiation andreinstatement fees. for special cases, where organizingactivities are in progress or are contemplated, for suchperiod of time as may be determined by him.Any applicant for membership who presents accepta-ble evidence of current good standing, in some otherlabor organization "with which the International Broth-erhood has a;reciprocal agreement may be admitted tomembership upon the` payment to the _ InternationalBrotherhood of one 'month's dues, and upon executingthe Brotherhood's application form.DuesSection 2.'All monthly dues shall be payable on thefirst day of each month and should bepaid monthly inadvance...ARTICLE XXIXSUSPENSION AND REINSTATEMENTSSuspension for Non-PaymentsSection _ 1.Whenever any member allows his monthlydues, death benefit contributions, assessments, or finesto become two (2) calendar months in arrears, he shall'be:automatically suspended from all rights, privileges,and benefits of the International Brotherhood. Nomonthly dues shall be accepted until all financialobligations owed to the Brotherhood or any subordi-nate body, such as field dues, district, lodge dues, finesor assessments have been,paid.Reinstatement of Members Suspended for Non-PaymentsSection 2. In order for such member to be recorded2Thelanguageof art.XXVIII here quoted was taken from theconstitution which became effective in mid-August 1969, since the excerptof the earlier constitution in evidence did not include article XXVIIIexcept as to the last few lines of it, which are immaterial here. The amountof $400 was presumably an increase from $300 provided in the earlierconstitution.3This amount is $400 in the 1969 constitution.again in good standing,,-he shall-,personallymakeapplication for reinstatement with the Lodge having=jurisdiction where he is working, and shall be obligatedto pay, in addition to his "financial delinquencies, a'reinstatement, fee in an. amount determined by thesubordinate body, such fee, however, to be not less thanTwenty-Five ($25) and not more than Three HundredDollars ($300).3Arrangements for the payment ofreinstatementfees, by installmentsmay be -made inaccordance with approved Local Lodge By-Laws or anapplicable collective bargaining agreement. Any fees,,paid to apply on reinstatement fees shall be forfeited intheevent payment for such reinstatement,, is not--completed. The application for-reinstatement' and themember's _ reinstatement receipt shall, show the fullamount collected and shall bear the, full name and full .signatureof the applicant.,Another section covers the procedure for reinstatement ofmembers expelled, or suspended for- reasons other thannonpayment of dues.The bylaws of Respondent, approved March,. 1, -1966,which continued in effect until December, 29,,1969,so far asis applicable here, provide for an initiation fee of $200.for,,mechanics and $150 fee for helpers,, and a reinstatement, feeof $300 for mechanics and $250 for helpers.4 ;If a member, became delinquent in his dues on and' after,the beginning of the third month, the Respondent usually,would notify the delinquent member; that he was, delinquent; when that suspended member would seek to becomecurrent, the Respondent's secretary-treasurer would informhim that he would have topay a $250 reinstatement fee plus ,his back dues as a condition of continued employment. Thedelinquent member was given 3 months' in- which, to pay thissum, but his delinquent dues would not be accepted ixntilpayment of the readmission fee. If the -delinquent duespayer failed to pay in full within the 3-month'-period, the ,Respondentwouldmake a written demand on theEmployer that such employee be discharged pursuant tothe union-shop clause of the collective-bargaining agree-ment.2.Specific instances, of Respondent's requirementof payment of reinstatement fee and rites of payof employeesErnest Benge, hired by the Employer as a helper about 5-1/2 years before the date of the hearing, became a memberof Respondent but fell in arrears in the payment of his duesin -late 1968. The' Responden't's secretary-treasurer, RalphRunyan, told Benge that he would have to pay the $250reinstatement fee. The` alternative was discharge. Bengepaid this required, sum, in ten weekly. installments of $25each between January 4 and March 8, 1969. During thattime, Benge's take-home pay was about $128 a-week 5William Haslam, hired as a helper in January 1968,4The GeneralCounselmakes no contention,with regard to thereasonablenessof the reinstatement fee required;under the later bylaws,approvedin December 1969.5His grosspay cannotbe ascertained,because no.evidence was adducedto show any'rates of payin effect before-May 16,1969, the effective date ofthe collective-bargaining agreement introduced into evidence. LOCAL NO. 749 INTL.BRTHD.OF BOILERMAKERSjoined the Respondent about a month later and paid his$$.50 monthly dues until 'March or April 1969, when hefailedto pay for 2 months and thus became delinquent inthe payment of his dues. His check for 3 months' dues wasreturned to him by the Respondent with a letter notifyinghim that he was delinquent.Haslam consulted with Runyanaboutthe matter and Runyan told him the reinstatementfee was$250. Haslam borrowed that amountfrom a relativeand paid it in a lump sum in August 1970. At the time of thehearing,he stillowed his relative $175 on that loan. At thetime he became delinquent,Haslam's wage rate was about$3.766 an hour,or grossof $151.20 per 40-hour week. Thereis no evidence asto his take-home pay.LouisDaniels was employedby the Employer as awelder's helper for about 6 years at the time of the hearing.He became- a member of the Respondent and paid his dues,but not regularly,each month. In the latter part of 1968, hebecame delinquent in the payment of his dues.? When, hemailed the;Respondent a money order for 3 months' dues inlate December 19b8,-the Respondent returned the paymentwith a. statement,that,it would be necessary for him to bereinstated and .that that should be done at once.Danielsreturned the money order, in, late January 1969 with arequest that it be applied as part payment on hisreinstatement fee. Respondent acknowledged receipt ofpart payment thereof. Daniels paid another $75 in lateJanuary.On an, undisclosed date thereafter,Danielsprotested that he `had paid a sufficient "fine" and that themoneyhe had paid,in excessof $49.50, should be appliedtoward his dues through February. On March 3, 1969,Respondent returned to Daniels a money order for $8.50,apparentlytendered by` Daniels as his March dues, with astatement that,since,he was not a member in goodstanding, his reinstatement fee would first have to be paidand that this would 'have to be done by April 13 orRespondent would notify the Employer to terminateDaniels.-Later, again on an undisclosed date, since Danielsdid not date his lette'r`s, Daniels wrote the Respondent aletter of resignation in which he announced that he would"continue to tender dues as long as they are legally requiredofme."On April 21, 1969, Respondent wrote to theEmployer requesting the latter to terminate Daniels.3.Other circumstances requiring consideration(a)Wage ratesThe wage rates set under the collective-bargainingagreementgoing into effect on May 16, 1969, which waslaterthan the incidents involving Daniels, Haslam, andBenge,ranged from $3 to $4.71 for nonsupervisoryemployees.The fates of journeymen were not on aprogressive scale(as were those of helpers) but varied onlyby the shift on which a man worked. The high rate of $4.71was for a layerout working on the third shift. The first shiftlayerout received $4.41.Helpers, such as Haslam and,e.Haslam testified that his ratewas $3.70. The collective-bargainingagreement indicates that the rate for his job in August 1969 was$3.76 anhour if he was on the third shift.The second shift rate for him would havebeen $3.66 and that for the first shift $3.50. At that time there was no rateof $3.70,7According to a letter from Respondent to Daniels,the latter owed505Benge, were hired after May 16, 1969, at $3 an hour on thefirst shift (with a differential of 16 cents for the second shiftand 26 cents for the third) and progressed at 6-monthintervals with increases in four stages,before they reachedthe top of their classification,the top being$3.50 to $3.76,depending on their shift.The evidence does not show whatrates of pay were prior to May 16,1969,when Haslam andBenge had to pay their$250 reinstatement fees. However,the rates shown above under the collective-bargainingagreement going into effect on May 16,1969, were the onesin effect within the Section 10(b) period,and therefore thequestion of whether or not the reinstatement fee wasexcessive8 will be considered as of that time.(b)Comparison o} reinstatementfeesby other unions insame industryThe General Counsel introduced in evidence an exhibitmaking a comparison of initiation fees, reinstatement' fees,and rates of pay set by Respondent and four sister localsand by several other unions at shops in the NorthernCalifornia area along with rates of pay for employeesrepresentedby suchunions, and the Respondent,in turn,introduced an exhibit giving similar comparative informa-tion for journeymen's wage rates for craftsandemployeesin shipyards and/or field construction for other unions. TheRespondent's exhibit contains no rate for a classification ofhelper and no rate for any employees working in industrialplants. All the rates shownon,Respondent's exhibitexceedthe starting wage rate at 'the Employer's plant -by at least$1.50 (for `carpenters working in shipyards) and by as muchas $6.415 an hour (for steamfitters in building andconstruction trades).In the Respondent's exhibit, initiationfees are shown to range from one craft union to anotherfrom $20 to $500 (the latter being for plumbers andpipefitters,whose wage rate is $7.22 an hour, and forsteamfittersworking in the building and constructiontrades, whose wage rate is $9.415 an hour).It is interestingto note that on the Respondent's exhibit, whichis based onselected unions in different crafts, whose fees are morefavorable to Respondent's contentions,not one union isshown to charge a higher fee for reinstatement than fororiginal initiation. Thetwounions with the highest initiationfee, the Plumbers&Pipefitters and the Steamfitters, eachwith a $500 initiation fee, charge for reinstatement'only $1and back dues; and, in the case of'the Steamfitters, the $1 ischarged only after 3 . months' delinquency. OperatingEngineers,with an initiation"fee of $100 plus $40International tax, charges$35 plus delinquent dues forreinstatement.The painters,with an initiation fee of $200,charges a reinstatement fee of$200, but only after 6months' delinquency. The Teamsters and Iron Workerseach have a reinstatement fee the same as the initiation fee,but apparently (so far as appears from the exhibit they donot require the payment of back dues in addition.The General Counsel's exhibit, except for Respondentdues for September,October,November,and December when, onDecember 31,1968,Daniels mailed in 3 months' dues.8 I use the past tense,since Respondent, in its bylaws going into effecton December 29, 1969, adopted a sliding scale of fees similar to that of itssister locals. 506DECISIONSOF NATIONAL -LABOR RELATIONS BOARDand its sister .locals, who represent employees not only inshops but also doing field construction work at a higher rateof, pay, is limited to unions representing shop workerswhose rates of pay are comparable to those of the higherpaid employees of the, Employer. In five unions, other thanRespondent and its sister locals, the reinstatement fee isidenticallto., the initiation fee, with no provision for paymentof back dues. Two others require areinstatementfeeequalto their initiation fee but only after 6 months' delinquency.These two also require ;payment of -back dues. Only onesister', local ofRespondent (Local 94) in the NorthernCalifornia '. area has a flat- reinstatement fee $175 forjourneymen and .$150 for helpers) and this is exactly thesame as itsinitiation fee. Three other sister locals (6,10, and513) are shown to have a slidingscaleof reinstatement feesprogressing in size from.3 ,months to more than 6 months,with the fee after 6 months being equal to the originalinitiationfee ($200 for journeymen and .$150 for helpers).Assumingthemonthly dues to be roughly the same, as thosein effect, for Respondent during, the same period, thereinstatementfee would, on the slidingscale, .work out toapproximately an amount equal to delinquent dues, currentdues, and -4,, moderate penalty. This contrasts withRespondent's, requirementof $250 for helpers or $300 forjourneymen after a delinquency of only 2 months, all ofwhich sum could be viewed as a penalty at that time. Evenif part of -the sum exacted by Respondent could be said tobe partially equivalent to monthly dues, the excess,.wouldfar,exceedthe ,dues; and,-.it will be noted,, Respondent gaveonly 3, months in which: to pay the full amount of- thereinstatementfee as compared to 6 months for sister locals.There is no indication that Respondent would accept, areinstatement, fee at all after the end, of 3 months, and -allpayments made on account in that 3-month period wouldbe forfeited, if not fully paid in=that .time, according toRespondents bylaws, , which incorporate the provision, ofthe constitution of its International.4.Conclusions as to alleged violation ofSection 8(b)(5)The Act provides in Section 8(b):Itshallbe, an unfair labor practice for a labororganization or its agent ... (5) to require of employeescovered byan agreementauthorized finder 'subsection(a)(3)thepayment, as a condition precedent tobecoming a member of such organization, of a fee in anamount which the-Board finds excessive or discrimina-tory under all the, circumstances. In making such afinding, the, Board shall consider, among other-relevantfactors, the practices and customs of labor organiza-tions in the particular industry, and the wages currentlypaid to the employees affected...In the instantcase. theGeneral Counsel contends only9 Food Machinery & Chemical Corp.,99 NLRB 1430;MetalWorkers'Alliance Incorporated (TRW Metals Division, TRW Inc.),172 NLRB No.34.10Ferro Stamping and Manufacturing Co.,93 NLRB 1459;Local 153,InternationalUnity, UnitedAutomobile,Aircraft and Agricultural ImplementWorkers of America,99 NLRB 1419;Food Machinery&Chemical Corp.,99NLRB 1430;Local 173, International Molders & Foundry Workers Union ofNorth America,120 NLRB 170;Motion Picture Screen Cartoonists, Local839, 121 NLRB 1192;Local 611, International Brotherhood of Teamsters,that -the Respondent's reinstatement fee is excessive-notthat it is discriminatory. Although the Act does not speakexpressly of reinstatementfees, it is now, established that areinstatement fee is merely An initiation fee` charged to, aparticularclass of persons-those who, had previouslyjoined but are not currently members .9 Accordingly,reinstatement fees are within the intendment of Section8(b)(5) -of lthe Act.This case is not the firstcase wherea .violation of Section8(b)(5) has been considered, but it is the first case f. havecome upon in which the issue raised did not embrace,, inpart at,least,the "discriminatory,alternative of Section8(b)(5) of the Act.10 InGeneral Lotngshoremen's'Association,Local Union No. 1419, AFL-CIO,186 NLRB No. 94, theTrial Examiner, whose decision the- Board ^adopted; afterfinding that the initiation fee of $1000, admittedlydesignedto -discourage the entrance of casuals into the ^ stevedoringindustry, was discriminatory,'commented that thecase wastried"onthe basis that the $1000 initiation-fee Wasexcessive,but concluded that initiation fees adopted fromdiserimina-'tor motives "must in the nature of things be excessive" 11,and therefore found that the $1000'1nitiation°lee' wasexcessive as well as discriminatory.In the case at hand it is impossible to find'excessivetiessderivatively from a discriminatory motive because itMwasconceded here that there was no such motive. Hence, if thereinstatement fee here wasexcessive,itmustbe sordetermined on.Brie ground that itis disproportionate to theemlployees''pay and disproportionate to^the fees charged by."other'unions inthe industryThe Charging Parties in their briefassertthat'paying;thehelper's` fee,of $250 in installments of $25 a Week for 10weeks'meant paying from 20 to 25 percent of theemployees' weekly take-home pay. R'f'his, of course, woulddepend on the classification and rate of pay of employees,and take-home pay' may ,well vary from 'employee.toemployee._On the basis of gross pay,of helpers, the'$25' aweek would represent ,18 or 20,percent of Weekly grossearnings; for 10 weeks. But the `same percentage would bepaid on the original initiation fee of $150 which could alsobe paid at the rate of $25 a week, albeit for 6 weeks insteadof 10. Yet it is not claimed that the original initiation fee isexcessive. On a totalbasis, the $250 fee would, representroughly 'l weeks' take-home pay (as compared to about 1-1/4 weeks' pay for the initiation- fee) but, paid on theinstallmentbasis, this does not shocck one's conscience.A shockedconscienceis, however, not a reliablegauge ofexcessiveness.The line, between a lawful fee and one that isexcessive under Section 8(b)(5) of the Act is not apt to be-,)(5)fine one,and to split `the shadowy zone on the degree ofeasonable manshock' to the conscience of the^proverbialreasonable'would 'b e like measuring equity by the ` lengtf of thechancellor's foot. In comparison witha $100 fee,a fee ofChauffeurs,Warehousemen,& Helpers -of, America (St. Louis BakeryEmployers Labor Councilet al.),125NLRB 1392;Television°&,RadioBroadcasting StudioEmployees, Local 804,135 NLRB 632;New York Local11,NABET,164 NLRB , 242;GeneralLongshoreWorkers,,InternationalLongshoremen'sAssociation, Local Union No. 1419, AFL-CIO (New OrleansSteamshipAssociation).186 NLRB No. 94.,11 See alsoNew York Local 11, NABET;164 NLR8,242, andTelevision& Radio Broadcasting StudioEmployees, Local 804,135 NLRB 632.' LOCAL NO. 749 INTL.BRTHD.OF BOILERMAKERS$1000mightseem-clearly excessive.However, if youincrease the fee ` $1` at a time from $100, the fee could beconsidered excessive before the sum actually, reaches $1000.But itwould not be easy- to say at what point it becameexcessive.What might be excessive in one union might notbe excessive in another. This is why the size of the fee mustbe measured 'm the light of all the circumstances, for in onecase a $250 fee might be deemed excessive where it wouldnot under different circumstances. Thus, we may beassistedin 'f"ixing the figure which will be - consideredexcessiveby making a comparison with practices in thesame' industry; by other labor organizations under likecircumstances, one 'of which would be comparable wagerates.Three of Respondent's sister locals computed thereinstatement fee on a sliding scale of 3 to 6 months, whichamounted to $50 plus the amount of dues that would haveaccrued in that period of time. A fourth sister local (therebeing "only five in the area including ' the Respondent)charged no more for reinstatement than for initiation. Ineach-case, the rates-of pay of the represented employees wasthe same as those at the Employer's shop. The result is thatthe percentage of take-home' pay required 'of employeesrepresented by those sister locals as a reinstatement fee wasmuch lower than that exacted by the Respondent.Pertinent also to a resolution of the problem is thequestionof why the Respondent needed $100 more forreinstatement 'of a delinquent dues 'payer - than for hisoriginal initiation. The Respondent offered no explanationfor the largersum.12Indeed, it put no witnesses on thestand at ,all.Although slow payment of "dues may be'assumed to result in inconvenience through loss of neededfunds, no showing is made that a figure based on a,reasonable, amount of interest would not have met theneeds ofRespondent. Sister locals of Respondent apparent-ly found no such figure as $250 necessary to meet theirneeds.Accordingly; it was incumbent on the Respondent toprove a good reason for requiring more. This it failed to do.'Before the General Counsel amended it, the complaintreferred to the alleged 'excessive fee as a punitive fee.Section 8(b)(5) of the Act does not concern itself withpenalties ' as such, and the word "punitive" is not-used inSection 8(b)(5) at all. The propriety of a fine or penalty fornonpayment of- dues is an internal union matter-exceptwhere membership is a condition of employment, as it ishere, and where employment is sought to be terminated fornonpayment as it was here. Here, the reinstatement fee wasused44form'of penalty. When a penalty is used to'limitan em44ployee's right to his job, such form of penalty is oneof the several circumstances to be considered in det_ermin--ingwhetk•er or not thefee isexcessiveHere, then the circumstances to be considerednclude (1)the penal nature of the higher reinstatement fee, ,(2) the factthat $250 is equal-to something close to 2 weeks' take-homepay for at least' some of the employees,13 a higherpercentage -of take-home pay than is required by other12 SeeTeamstersLocal 611 (St.LouisBakery Employers Labor Council),supra,fn.10.13At astartingrate of $3 an hour itwould be morethan 2 weeks' grosspay.-14Only a layerout and a boilermaker-on the secondor third shift at theEmployer'splant earned more than$4.35, according to the collective-bargaining agreement in evidence.The 1970rates rangedfrom $3.90 to507unions inthe area, includingsister locals of Respondent,and (3) the fact that, in the industry here involved and in,the general area of Respondent's location, nine otherunions,including four sister locals of Respondent, havelower reinstatement fees than Respondent and havereinstatement fees no higher than their original initiationfees although their members' rates of pay are the sameashere. The figures for initiation and reinstatement fees listedinRespondent's exhibit, heretoforementioned,whichcovered eight unrelatedunions, I find are not apposite sincethey are, for unions in differentindustriesthan themanufacturing industry here involved and in industrieswhere rates of pay are considerably higher than those paidby the Employer. However, even those figures do not givefull support to Respondent's position, for only oneunion isthere shown to charge a higher reinstatement fee than theRespondent-that is the Iron Workers, whose reinstate-,ment fee is - $300, the sameas its initiationfee, but ;whosejourneyman rate of payis almost 50percent higher than theRespondent's journeyman's rate at the Employer. Further-more, the other sevenunions listedon Respondent's exhibitrequired reinstatementfees ranging from $1plus delinquentdues to $200- (for Painters), but She latter sum was due;onlyafter 6 months' delinquency, and the journeyman's-rate forpainters was $5.92per hour as compared with Respondent's$4.35 (which presumablyisan averagerate, since thejourneymen's rates at-the Employer's plant in 1969, rangedfrom'$3.70. to $4.71, according to the collective-bargainingagreement in evidence, and more of the rates shown thereare lower than the $4.35 figure than they.are higher).14In its brief, Respondent seeks to exclude from considera-,Lion the disparity between.Respondent's initiation fee andits reinstatement - fee by relying on - the decision inFoodMachinery & Chemical Corp.,99 NLRB 1430. In that case,the Board held that a reinstatement fee that was in excess ofan initiation fee was not discriminatory.'However, in thatcase,ithad been - conceded at the outset that thereinstatement fee of $60 as against an initiation fee of $30was not excessive; so the Board' did not consider, thequestionof excessiveness. It dealt only with the alternatiyepart of section 8(b)(5); so the onlyissue-before the Boardwas -whether or not the $60 fee -was discriminatory. The,Board found that it was not. If the question of discrimina-tion were the only issue here, the result here might havebeen the same as in that case. However, here the issue ofexcessivenessof the,reinstatement fee was raised, and the,possible discriminatory character of it was not.Hence,neither theFood Machinerycase norothercases' passingonly on an issueof discriminationcan be consideredapposite here.15-Considering all the circumstances, then, I conclude andfind that Respondent's ,reinstatementfee -charged toemployees between December 16, 1968, ,the, date 6 monthsbefore the date of the filing of the charge, and' December29, 1969, the date on which . Respondent amended its$4.96 forjourneymen. Helpers still received $3 to $3.50.-15 See alsoLocal 173,InternationalMolders & Foundry Workers Union ofNorth America,121NLRB 170;International Associationof Machinists,PrecisionLodge No. 1600,120 NLRB 1223 [whereno violation of Section8(b)(5)was involved-only Section8(b)(l)(A) and (2)1;Metal Workers'AllianceIncorporate4173NLRB No.34 [also a case under Section8(b)(1)(A) and (2)1. 508DECISIONSOF NATIONALLABOR RELATIONS BOARDbylaws to ,reduce its reinstatement fee to one comparable tothe reinstatement fees charged by the several sister locals,,which used a sliding scale, was excessive under all thecircumstances,within the meaning of Section 8(b)(5) of theAct.16B.Restrainingor Coercing; Attempting To CauseDiscriminationThe complaint,as amended,alleges that,on several datesin 1969 and 1970,Respondent attempted to cause theEmployer to discharge employees in violation of section8(b)(2) and(1)(A) of the Act-that it attempted to cause thedischarge of Louis H. Daniels' because of his- failure andrefusal to pay the reinstatement fee which has herein beenfound to be excessive and attempted to cause the dischargeof Douglas C. Martin-on April 28,1970,Jeffrey Roberts on'September 17, 1970,and, Michael-Roberts onOctober' 7,1970,1or reasons other than their failure to tender initiationfees and periodic dues.The facts concerning Daniels have been related hereto-,fore in connection with the excessive reinstatement fee.Douglas Martin was-employed by the Employer as awelder's helper in late February 1970'.About a month later,Ralph Runyan,Respondent's secrets y-treasurer,accom-panied'by Al King,a steward,approached Martin andasked Martin if he would like to join the 'Union.-Martinreplied,laconically,"No." Runyan told him, according toMartin(Runyan did not" testify):"I• you don't join, you"can't work here."Martin replied, "I know." On a lateroccasion,`Runyan returned,showed Martina paper ' (amembership application'blank)and asked if Martin wasready to sign up. Martin again answered, "No," but addedthat he would pay the Respondent's dues and initiation fee.Runyan,according to' Martin,told Martin thatif"he did notjoin then it would'cost him $300.When Martin asked,"Why so much?" Runyan replied,'again according to,Martin,that it was because everyone else had signed up.The figure of $300 and Runyan's reply strike me as unusual',and` difficult to understand.Runyan was not called as' awitness to correct the testimony, but if Runyan made somesuch statement, -I am inclined to believe that he was eithernot fully,or not accurately,quoted.On April'28, 1970,theRespondent wrote -to theEmployer's president"asking thatMartin be terminatedbecause"Mr.' Douglas-Martin has failed to comply, withRule 2,Paragraph`C of our existing., ..Agreement "Following the date of this demand,"Martin was summonedto an office by an employer representative. When hearrived,he found present Willie Oehrlein,the Employer'splant,supervisor,David Strituling, a representative of anemployers'council,and employee named Kuening,and AlKing,the Respondent's steward.Strimling told Martin thatthis was the day he was supposed to join the Respondent,'Martin had in his hand$170 which he offered King, whoaskedMartin to, sign"an application for membership.16Aside from the question of excessiveness of the Respondent'sreinstatement,fee,under,allthe circumstances of this case,it is notsuggested here that a reinstatement fee which is higher than an initiationfee is,by virtue of that fact alone,excessive.17The application form contained a statement that the signer wouldMartin replied that he "would not,sign an application fdr,,membership 17 or take the oath but would,beuwilling to;pay,the money required by the Respondent.King refused totake Martin's money unless Martin signed the,application.,Jeffrey Roberts was hired by the Employer about August1, 1970,as a welder's helper.Toward theend of that month,,Runyan approached,Roberts, told him his 30 -days werealmost ,up, said that Roberts had to join,,the 'Respondent',and asked Roberts to sign some,papers.Roberts repliedthat he was,willing to pay "the fees and initiation"but was,not willing to sign papers or, take the Respondent's oath.Roberts said that.ifhe changed his mind, he would let.Runyan know.Two or three weeks later,, ,Runyanapproached Roberts,again and commented that Roberts.had not contacted him. Roberts told Runyan thathe hadsaid he would contact him if he changed his mind and_ he,had not done so. RunyanaskedifRoberts hid $80 withhim. Roberts said he,did not carry that amount around with,him - t,hat,he would give Runyan$50 at that time and$100the next day.Roberts looked,at, the application, blankRunyan carried with himand noticed the statement`thereon,that the signer agreed to abide by,Respondents rules.Runyan asked if Roberts,was going,to ,sign.Roberts' said,"No," and Runyan lefttafterfremarking,""Allright.I'll have,to get you fired."Although the complaint,,as"amended atthehearing,,allegesthatRespondent requested the,Employer to discharge Jeffrey Roberts on September"17"1970,Respondent's ^ answer had, ,before the amendment;denied the paragraph to which Roberts' name was added.`Respondent did not amend its answer to, include Roberts'name in its denial. 3 conclude that there'was no issue astothe requestfor' Roberts'discharge.But if failure to amendthe answer was merely an oversight by''Respondent; itwould still not affect the result hereof because there is noevidence that Roberts was,,inUct, discharged.Michael Roberts was hired by the Employer" as a welder'shelperon about'August 28,19016."', 'bout30 day's later,Runyan, accompanied by, a steward,told Roerts that his30 days,were up and`that he should join the" Respondent.He handed Roberts an application form and a beneficiaryformand asked him to fill therq out. Roberts readthem'and'then asked what would happen if he refused to, sgn.,Runyan told- him that then he' would,be' ter inated:'Roberts asked-whatwould happen if ' he tendered the"dues'and initiation fee but refused to sign the forms.Runyananswe'red' that "the lawyers" ha'd' told him not to take themoney if it was `offered under those circumstances because'he would have no name, address,or social security numberto enter the fees under. Roberts' told Runyan he would'think about the matter and'notifyhim" by"August 30. Onllthat day, Roberts went to'anaoffice,presumably, Respon^dent's,' but Runyan was not in.'Roberts`left word with a,clerk to tell Runyan he would not ysign the application but,would'send him a money order the next day. On October 1,t'Roberts mailed Runyan a money order for, $25 as the first'installment-on his initiation fee but again stated that `he'would"not sign the union contract or take the oath."..agree to abide by the laws of the International Brotherhood and .. .subordinate body."18 As previously stated,the initiation fee, was permitted by Respondentto be paid in weekly installments of $25. LOCAL NO. 749 INTL.BRTHD.OF BOILERMAKERSRunyan returned the money order to Robertswitha letterdated October 7, 1970, stating that he had told Roberts hecould'not accept his money until he had signed theapplication for membership.On°thesamedate,October 7,1970,Respondent wrote to the Employer a letter requestingit to terminate Michael Roberts.'C.Conclusionsas toAttempting To Cause-Discrimination1.DanielsIt is alleged in the complaint that Respondent attemptedto cause theEmployer to discharge Daniels because of hisrefusal to pay an excessive reinstatement fee, and this, it isalleged, constituteda violation of Section 8(bX2) and (1)(A)of the Act.. It may be conceded that Respondent had noconscious intent to cause a discrimination against Daniels.It was-seeking-to enforce payment of its reinstatement feeaccording to its,uniform,practice.But if it sought to causeDaniels' discharge for nonpayment of a fine or assessment,regardless of whether-ornot,this was its uniform practice,Respondent would be found to have attempted to cause adiscrimination,for the Act authorizes unions to affect anemployee's employment status only for nonpayment ofinitiation fee or periodic dues uniformly required.19There is no contention that Respondent could notsuspend a member for nonpayment of dues and require himto -pay-a reasonable readmission fee. Nor is it denied thatthe ;Respondent had the right,under its union-shopagreement,to request Daniels'discharge for failure to paydues, alone,regardless of whether or not he had offeredtopay a reinstatement fee. I find,however,that, by failing torequestv'Daniels'discharge for nonpayment of dues-,alone,as it could have done in January 1969, Respondent waivedany right to do this so far as the facts here are concerned. Itdid not request the -Employer to, terminateDaniels untilApril-21, 1969,-after it had learned that Dels had refusedtopayhis reinstatement fee. Meanwhile it refused to acceptany dues from Daniels, delinquent or otherwise,pendingpayment of a reinstatement fee. When it finally did requestDaniels' discharge, it did sobecause Daniels had failed to-pay areinstatement fee, which has herein been found to beexcessiveunder all the circumstances.However, theexcessiveness of the fee is really not of vital importancehere.Regardless of Respondent's right to a reinstatementfee, Respondent's. collective-bargaining agreement gave it aright to request the discharge,of an employee only fornonpayment of his initiation fee or dues.The contract doesnot authorize the Respondenttowaive thedefault inpayment of dues and.-substitute as a condition ofemployment nonpayment of, a, readmission fee, which, ineffect,-isa second initiationfee or penalty imposed fornonpayment of :dues. If Respondent wishes to enforce -anobligation to pay-a readmission fee, it must do so in thesame manner in which it would,enforce the payment of afine or,assessment and not-by attempting to cause adiscriminatory discharge.I conclude and find, therefore,isInternational Longshoremen's & Warehousemen's Union'Local 17,172-NLRBNo, 227 (fine);Local 959,International Brotherhoodof Teamsters,etc. (RCA Service Company),167 NLRB ,1042(working dues regarded as anassessment);peerlessTool &EngineeringCo.,IllNLRB853 (refusal to509that, by attemptingto causethe Employerto dischargeDanielsfor nonpaymentof a second initiation fee (whetherexcessiveor not),Respondent violated Section 8(bX2) and(1)(A) of the Act.2.Martin and the two RobertsIt is clear that Respondent refused toaccept payment ofinitiation fees and dues from Martin and each of theRobertsbecausetheywould not sign an application formembership.Each offered paymentbut itwas declined'bytheRespondent because they would not''sign suchapplication blank.Eventhoughthe Respondent's collec-tive-bargaining agreementconditionedemployment on anemployee'sbecoming a memberin goodstanding, thiscould not beinsistedon beyondthe requirement of-tenderof periodicdues and the initiation feesuniformlyrequired.The law onthis point has been settled since the. Board'sdecision inUnion Starchand Refining Co.,87 NLRB 779,enfd. 186 F.2d 1008 (C.A. 7), cert. denied 342 U. S. 815. Thedistinctionbetween- voluntary,fullmembership andcompulsorymembershiplimitedto the payment ofinitiation fees and dues is important when considered in thelightof the,decisioninN.L.R.$. v. Allis-ChalmersManufacturing Co.,388 U.S. 175.If an employee signs amembership application blank in which he agrees to beboundto union rules, he is subjectinghimself topossiblefineswhich could notbe imposed on those whopay onlythe initiation fees and dueswhich the Act permits to becharged bya union as a condition of continued employ-ment.The Actdoes not require that an-employee sign acontract imposing on him obligationsother than the duty topay initiationfee and dues.In its letters requesting the -termination of Daniels,Martin,and Michael-Roberts,whichare in evidence,Respondentgave,as the reason for its requestfor theirtermination,only thateach had"failed to comply with Rule2,Paragraph `C' of our ...Agreement."This, does -notaccuratelystate the real reasonfor therequestfor theirtermination,and the Employer,presumablyknew the realreason and refused to act on'- theRespondent's request.Whether or not therehas been a violation of Section8(b)(2)and (1)(A)depends on the real reason and not on merelythe stated reason.In this case,therefore,Imake mydecision based on the reasons which I have hereinabbvefound to be thetrue ones motivating the Respondent.Accordingly,I findthatthe Respondent,by requesting thetermination of employment of 'Daniels,Martin, JeffreyRoberts, andMichael Roberts,for thereasons found,violatedSection 8(b)(2) and(1XA).of the Act :: -VI. THE EFFECT OF THE UNFAIRLABOR PRACTICESUPON COMMERCEThe activities of theRespondent, set forth in Section V,above,have a close,intimate,and substantialrelation totrade, traffic, andtake dues without payment of an assessment);Millwrights'Local2232, 122NLRB300 (assessment);Tom'sMonarch Laundry & Cleaning'Company,Inc.,, 161NLRB 740, 746;John Deere PlanterWorkers ofDeere &Company,107 NLRB1497;InternationalHarvesterCompany,95 NLRB 730. 510DECISIONSOF NATIONAL-LABORRELATIONS BOARDtend to lead to labor disputes burdening and obstructingcommerceand the free flow thereof.VII.TI-IE REMEDYI have found that the Respondent violated Section 8(b)(5)of the Act in exacting a reinstatement fee which wasexcessiveunder all-,the circumstances.' Accordingly, I shallrecommend that it cease and desist therefrom and that itrefundexcess payments made to' it by its suspendedmembers, in the collective-bargaining. unit here involvedduring the period from December 16, 194, to December29, 1969, which includes the time beginning with the earliestdate under, the, limitation of Section 10(b) of the Act andendingwitha —,date M determined- by the, date whenRespondent adopted new by-laws reducing its reinstate-ment fee. A question may be raised as to whether- the"excess"`should be that which exceeds Respondent'soriginal initiation fee,-of $150 for helpers` and $200 forjourneymen or that which exceeds the reinstatement feesadopted on December- 29, 1969. Since no contention ismade that the initiation fee, itself, is excessive, I find it-morereasonable 'here to accept 'that as also a readmission feewhich would- not be excessive, and I shall fashion theremedy accordingly.Employees William R_Haslain and Ernest J. Benge werealleged in the complaint, to have been required to, pay,anexcessive reinstatement fee. Although they were required topay, this feeas a condition of continued, employment, whichhas been; found herein to be an illegal, condition, thecomplaint did not allege, as to them, or, as to any otherexcept Daniels, a violation of Section 8(b)(2) of the Act byrequiring the payment of a readmission fee as a conditionviolation of Section 8(b)(5)- as to Haslam and Benge: Forthisreason,Ishallnot recommend an order thatRespondent refund the entire $250 reinstatement fee toeach of them but, I -shall recommend an order thatRespondent' repay each of 'them (other than Daniels) onlythe amount found to be excessive,'i.e. $100. This is theappropriate reniedy not only for Haslam and -Benge butalso, for others', in ,the unit who were required to pay suchexcessiveamount.Since^ntheEmployer, did not, discharge Daniels, Martin,JeffreyRoberts,' orMichael Roberts, no reinstatementremedy is, required. I shall therefore, merely recommend anorder that Respondent cease and desist from attempting tocause the termination of those or any other employees ofthe Employer for,any cause other than-the nonpayment ofinitiationfees or periodic dues; and that Respondent returnto said Danielsany sum he may have been compelled byRespondent,ta:pay on a readmission fee as a condition ofcontinued employment.Upon th6,basis of the foregoing findings of fact and uponthe entirerecord in the case, I make the following:'20 In theevent no exceptions are filed a's'provided by Section 102.46 ofthe `Rules-and Regulationsofy the National LaborRelations Board,'thefindings,conclusions and recommended Orderhereinshall,as provided inCONCLUSIONS,OF =LAW . , ,1.The Employer is engaged in ,commerce within themeaningof Section 2(6) and (7) of theAct.,2.,Respondent is a labor,organizatiot,, %Kithinthemeaning of Section 2(5) of the Act:3.By requiring dues-delinquent members to pay areinstatement,feewhich,was -,excessive.-under all thecircumstances,Respondent engaged in unfair laborpractices within the meaning of Section 8(b)(5) of the Act.4.By attempting to cause the Employer to terminate theemployment of Louis Daniels,Douglas C.Martin,JeffreyRoberts,andMichael Roberts for ,reasons,other thannonpayment of initiation feesordues uniformly,required asa condition of continued employment under its lawfulunion-shop'agreement,Respondent=has engaged in, and isengaging in, unfair labor practices'within the meaning .ofSection 8(b)(2) and'(1)(A) of the Act.. 't r5.The aforesaid unfair labor practices,are- unfair labor'practices affecting commerce-within the meaning of Section2(6) and (7)of the Act.-Upon the foregoing findings of-fact,and conclusions,oflaw, and upon the entire rrecord in the case,and pursuant "toSection 10(c)of the National Labor Relations,-Act,` asamended,I hereby issue the following recommended: 20,ORDER -Respondent, Local Union-No., 749, -International, Broth-erhood of Boilermakers, Iron Shopbuilders;-, Blacksmiths,Forgers & Helpers, AFL-CIO, its officers; agents, r-andrepresentatives, shall:I.^Cease and desist from:(a) Requiring of any employees covered by an,agreement,authorized under Section 8(aX3) of the Act,' the payment,as a condition precedent = to . reinstatement,,,as members. Ofsuch organization, of a fee in an amount which. hasp hereinbeen found to be excessive under all the circumstances. .(b). Causing or attempting to cause: the.-Employer todiscriminate against any - employee, (including Louis H.Daniels, Douglas C. Martin, Jeffrey Roberts- and MichaelRoberts) for failure to pay any-moneys or perform any,actother than failing to-pay moneys due as an initiation; fee orperiodicdues uniformly . required as a., -condition, ofemployment- under an agreement authorized - in - Section8(a)(3).of the Act.11-111,1,-(c) In any like -or related manner restraining or coercingemployees of the Employer in the exercise, of the rightsguaranteed in Section?,of the,Act.-.I-2.Take the' following affirmative ' action , , which' isnecessary to effectuate -the policies of the Act: -(a) Refund to each employee of the Employer (includingWilliam , R. Haslam and, Ernest J.Benge)-who, abetweenDecember 16, 1968, and-December 29, ' 1969, was requiredby Respondent-to pay a reinstatement fee,,such as-has beenfound herein to. be excessive,; the sum of$100.i,- , ,(b) Pay to=Louis-H. Daniels anysumhe may have&paid inexcess of the dues required of him, to maintain membershipin Respondent as a condition of employment.Section 102.48 of the Rules and Regulations,be adoptedby the Board andbecome its findings,conclusions, and Order,and all objections'theretoshall bedeemed waived for all purposes.' LOCAL NO. 749 INTL.BRTHD.OF BOILERMAKERS511° (c) Rescind, in a writing sent to the Employer, its requestsfor the termination of Louis H. Daniels,,Douglas C. Martin,Jeffrey Roberts, and Michael Roberts.(d)Notify said Daniels,Martin, Jeffrey Roberts, andMichael Roberts, in writing, if they are still employed bythe Employer, that it has rescinded its request for theirtermination'of-employment and that it will not require themto perform any act or pay any moneys as a condition -ofcontinued -employment except to pay that sum of moneywhich is uniformly required as an initiation fee or periodicdues in accordance with an agreement requiring member-ship in Respondent as authorized in,Section 8(a)(3) of theAct.(e)Post at its offices and at its meeting place wheremembers who are employed by the Employer meet copiesof the attached notice marked "Appendix." 21 Copies ofsaid notice, on forms provided by the Regional Director forRegion 20, shall, after- ,having been duly signed byRespondent's representative, be posted by Respondentimmediately upon receipt thereof and be maintained byRespondent for 60 consecutive days thereafter, in conspicu-ous places, including alt places where notices to membersare customarily' posted. Reasonable steps shall be taken byRespondent `to insure. that said notices are not altered,defaced, or covered by any-othei material.(f)Upon receiptfromsaidRegionalDirectorofadditional copies of said notice, sign them and mail them,t tothe Regional Director for Region 20 for posting at the plantof the Employer at Escalon— California, the Employer beingwilling.(g) , Notify the Regional Director for Region 20, inwriting,within 20 days from the date of receipt of thisDecision and recommended Order, what steps Respondenthas taken to comply-herewith.2221 In the eventthat the Board'sOrder isenforced bya Judgment of aUnited States Court of Appeals, the words in the noticereading"Posted byOrder, of the National LaborRelations Board" shall be changed to read"Posted Pursuant to a Judgment,of theUnited States Court of AppealsEnforcingan Orderof the National Labor RelationsBoard."22 In,the event,-thatthis recommendedOrder is adopted bythe Boardafter exceptionshavejbeen filed,thisprovision shall be modified to read:"NotifytheRegionalDirectorfor Region 20, in writing,within 20 daysfrom the date, of this Order,what -steps`the ,Respondent has taken tocomply herewith."APPENDIXNOTICE ToEMPLQYEES AND- MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe Decision of a Trial Examiner of the National LaborRelations.Board: held-that, between December 16, 1968,and December 29,1969, we required employees (covered byan agreementwith California Blowpipe & Steel Co., Inc.,requiringmembership, in Local 749 as a condition ` ofemployment) ._ to pay, _ a reinstatement - fee which wasexcessiveunder all the circumstances, and that, as acondition of employment, we required the performance ofacts or the payment of an amount other than the paymentof the initiation fees and dues uniformly required tobecome and remain members as required under the termsof our union-shopagreementwith said Employer, and thatwe thereby violated Section 8(bxl)(A), (2), and (5) of theNational Labor Relations Act, as amended.To remedy such unfair labor practices:WE WILL NOTrequirethe payment by any employeecovered by an agreement authorized under Section8(a)(3) of the Act, of afee in an amountwhich theBoard finds excessive under all the circumstances.WE WILL NOT cause or attempt to cause saidEmployer to discriminate in regard to the hire or tenureof employment of any employee except to the extentauthorizedby anagreement made in accordance withSection 8(a)(3) of the Act. This means that we will notrequest the discharge of any employee, who is coveredby a union-shopagreement,for any reason other thanthe failure of such employee to tender the payment ofinitiation fee or periodic dues.WE wu.L refund $100 to each employee of saidEmployerwho, between. December 16, 1968, andDecember 29, 1969, was chargedan excessivereinstate-ment fee.Among others who paid such excessivereinstatement feeand are entitled to such a refund are: William R. Haslamand ErnestJ. Benge.iWE WILL pay to Louis H. Daniels whatever sum hemay have paid over and above the initiation fee and theperiodic dues we required him to pay as a condition ofcontinued employment in 1969.WE WILL notify said Employer in writing that wewithdraw our request for the termination of employ-ment of the following employees: Louis -H. Daniels,Douglas 'C.Martin, Jeffrey Roberts, andMichaelRoberts and we will notify each of said employees inwriting that we have withdrawn our request fortermination of their employment.DatedByLOCAL UNION No. 749,INTERNATIONALBROTHERHOOD OFBOILERMAKERS, IRONSHIPBUILDERS,BLACKSMITHS,FORGERS &HELPERS, AFL-CIO(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions, may be directed to the Board's Office, 13050Federal- Building, 450 Golden-Gate Avenue, Box 36047,San Francisco, California 94102, Telephone 415-556-0335.